Case: 1:17-cv~OOQO-DC_N__ D_oc #: 57 Filed: 09/14!18 37 of 84;£age|_D#: 253

!

stats or onto YGM z ss
coUNTY osca-Y,nsoes_. m A/\D

STEVEN DAVIS, being duly sworn according tci law, hereby deposes and states as follows:
l. Aff'lant is currently employed by the City .'of Solon Police Department at a sergeant

2. Aiiiant has been a peace officer since 4/0' /2008.
3. AtHant has been employed by the Solon olice Department Since 4/07/2008.

4. Attiant is a member of the Southeast ea`Law Enforcement Network's (hereinafter,
"SBALE“) Special Weapons and Tactics ereinafter "SWAT") unit.

- 5. Afliant receives special training as a me nber of tile SEALE SWAT unit ineluding, but
not limited to: 8 hours per month for tenn practice and 4 hours per quarter for sniper
practice

6. The purpose and intent of SEALE SW A\T is to serve as a specialized, t}exibie unit,
activated to assist member departments in the eonteimnent, cie-escalation and-ultimate
control of all situations beyond the capabilities of a traditional 011-duty police ofticcr.

7. Afiiant, as a member of the SEALE SWA'I' unit, routinely serves warrants within the
jurisdictions cf SEALE member municipr lities.

' 8. Aiiiant, as a member of the SEALE SV\» AT unit, was contacted, "paged out", to assist
with a high risk search warrant by the Cieveland Police Departlnent!s Gang Itnpact Unit
on Aprii 14, 2016.

9. At`t`tant Was a member of the SEALE §§WAT unit that assisted the Cleveland Police
Departrnent in the execution of its Seareh Warrant at 19409 Milan Dn've, Maple Heights,
ohio ("the Premises “) on April 15, 2016,

10. Afiiant did not acted in the capacity of tl e SWAT Team Comrnander with regard to the
April 15, 2016 Search Warrant.

ll. The t`\metion of reviewing the Apri] 15, |2016 search warrant is handled by the SBALE
Team Commander Who served as the liaison between SBALE SWAT unit and the
Cleveland Police Department.

 

12. Affiant was one (l) of eleven (l 1) mem ers of the SEALE SWAT present the Prentis'es
on April 15, 2016, at approximately 7:0 a.rn,, to assist the CPD in the execution of a
Search Warrant.

13- On April 15, 2016, at approximately 7:00 a.m., members of the SEALE SWAT unit
knocked (on the front door) of the Premil;es and announced that they Were police officer
executing on a warrant

_l

 

..._l-

 

 

-Oase: 1117-cV-00620-DCN Doc #: 57 Filed: 09/14/18 38‘01°84. PagelD#: 254

14. Upon no one from the horne answering the door, members of the SEALE SWAT unit
breached the front docr.

15 . Upon the door being breached, Affiant deployed a Noise and Flash Diversionary Device
(NFDD) into the threshold of the home_

16. Afiiant, Sgt. Kulak, and folcer Dodge were the first members of the SEALE SWA'I` unit
to entered into the home following the NFDD.

17. AiHant heard a gunshot from inside the home immediately upon entering into the horne

18. Afiiant and the other members of the SEALE SWAT unit's sole involvement in the
execution of any search warrant, and in particular the search Warrant identified in 110
above, is limited to securing the property and persons present at the location

i9. Once Affiant and the other members of the SEALE SWAT unit secure the property and
location identified in the search warrant, the investigating police entity involved
completes its search pursuant to the terms of the warrant

20. Afn'ant had no involvement in the search ofthe Premises on April 15, 2016.

21. Afiiant had no involvement investigating any crime that occurred at the Premises on
April 15,2016.

22. The Maple Height Police Department, and not Al`t'iant nor the Solon Police Department,
investigated and attested Andrew Carr on April 15, 2016.

23. Aifant did not testify before the Cuyaho'ga County Grand fury on Mr. Can's criminal
case.

24. Afliant Was never subpoenaed to testify iniCarr‘s criminal case.

25. Afiiant Was never consulted by the Cuyahoga County Prosecutor'S Ofiiee during the
pendency of Carr’s criminal case, nor notified about the criminal case being dismissed

without prejudice l

26. Afiiant only involvement in Carr's criminal case was being identified as victims in the

Indictment.
le b ` ‘
t'_ 4_(l\l`\l’:]

stasz D`Kvts

AFFIANT FURTHER SAYETH NAUGHT.

sWoRN ro canons ME and subscribed in my presence on this \`§ day or
September, 2018.

 

Ca§e: l:li'-cv-OOGZO_-DCN Doc #: 57 Fiied: 09114/18 39 of 84., Page|D #;_255

 

 

NOTARY PUBLIC

 

 

